Luke, J.
Farmers State Bank bronglit suit against the Bank of Lump-kin as maker, and several others as indorsers, upon promissory notes, praying for a judgment for principal, interest, and attorney’s fees of 10 per cent, thereon for collection, as provided for in the notes. The defendants demurred to the suit, both generally and specially, and the demurrers were overruled. The defendants filed a plea in abatement, which was stricken on demurrer; and they filed a plea of usury, which was also stricken on demurrer. The defendants pleaded that they were not liable for ten per cent, attorney’s fees, for the reason that the plaintiff had not contracted with its attorney to pay ten per cent., but had contracted to pay a less sum than ten per cent. A verdict was rendered in favor of the plaintiff, for principal, interest, and ten peícent. attorney’s fees as contracted for in the notes. Motion for a new-trial was overruled. Held: The court did not err in sustaining the demurrers of the plaintiff to the plea in abatement and the plea of usury in the transaction; nor did the court err in overruling the defendant’s demurrer to the petition upon the ground that the action was improperly brought in two counts. There was no error of law upon the trial of the cause, and the evidence demanded a verdict in favor of the plaintiff; the court therefore properly overruled the motion for a new trial.

Judgment on main Mil of exceptions affirmed; cross-bill dismissed.


Broyles, O. J., and Bloodworth, J., concur.

G. 7. Harrell, B. S. Wimberly, for Bank of Lumpkin et al.
Wallis & Fort, Smith, Hammond & Smith, contra.